Citation Nr: 1741105	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-06 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder.  

2.  Entitlement to a total rating due to unemployability caused by service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to April 1970.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the RO.  In March 2017, the Veteran testified before the undersigned.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During March 2017 hearing testimony the Veteran and his wife testified that the appellant's posttraumatic stress disorder had gotten worse.  They stated that it was primarily manifested by impaired sleep, a lack of concentration, impaired short and long term memory, anxiety, anger, hypervigilance, and suspiciousness.  

During VA mental health treatment in March 2017, the Veteran's wife suggested that the appellant would benefit from regular therapy that occurs more frequently than a quarterly visit to a psychiatrist.  In May 2017, the Veteran was prescribed an increased dosage of psychotropic medication.  

The Veteran was last examined by the VA in September 2016.  

During his hearing the Veteran contended that he was entitled to a total disability evaluation based on individual unemployability due to service connected disorders based primarily on his posttraumatic stress disorder.  In this regard, the appellant essentially argued that he worked in sheltered employment, and that but for the fact that he worked for his brother in law he would have lost his job.  As such, the issue of entitlement to compensation based on individual unemployability must be decided in addition to the appeal for an increased rating for posttraumatic stress disorder .  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In light of the foregoing, the Board finds that further development of the record is warranted in order to render a just determination.  Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Consistent with the Veterans Claims Assistance Act of 2000, take any and all appropriate action to fulfill VA's duties to notify and assist the claimant concerning his claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  

2.  Thereafter, schedule the Veteran for a psychiatric examination to determine the severity of his service-connected posttraumatic stress disorder.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  The Veteran's VBMS and Virtual VA files, as well as a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must report the following:

a.  Whether there are any psychiatric diagnoses other than posttraumatic stress disorder; and, if so, the examiner must distinguish the manifestations of the posttraumatic stress disorder from any other diagnosed psychiatric disorder.  If the symptoms cannot be distinguished that fact must be reported and the examiner must provide an explanation why.  

b.  the effects of posttraumatic stress disorder alone on the Veteran's ordinary activity, including, but not limited to, his occupational and social functioning and activities of daily living.  In particular, the examiner should focus and reflect on the functional impairments and how posttraumatic stress disorder impacts the Veteran's occupational activities. 

3.  A copy of the notice informing the Veteran of the date, time, and place of the examination must be associated with the claims file.  If that notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2016). 

4. After completing the foregoing and any other indicated development, readjudicate the issue of entitlement to an increased rating for posttraumatic stress disorder, to include the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


